Title: James Madison to Wilson Cary Nicholas, 2 August 1789
From: 
To: 


  Note: The letter from James Madison of 2 August 1789, published in Volume 15 of the letterpress edition, as sent to Jefferson, has been suppressed for the digital edition. It was a letter to Wilson Cary Nicholas rather than to Jefferson. See Robert A. Rutland and others, eds., The Papers of James Madison (Charlottesville, 1979), 12:320–1. (Click on the page icons to see the document as it appeared in the letterpress edition.)
  
